DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovorn et al. (2012/0292109).
As concerns claim 1, Lovorn shows a method, implemented by a computerized control, for a drilling system (10), the drilling system having at least one pump (68) for pumping drilling fluid at an inlet into a wellbore (12) and having at least one choke (34) for choking the drilling fluid at an outlet from the wellbore, the method comprising: drilling the wellbore with the drilling system (Fig. 1); building a hydraulics model (92) of the drilling system drilling the wellbore (Fig. 2); obtaining a measured value (40) of surface backpressure of the outlet (Fig. 1 & 2); obtaining a measured value (44) of 
As concerns claim 2, Lovorn shows wherein building the hydraulics model of the drilling system drilling the wellbore comprises building the hydraulics model using one or more of: a trajectory of the wellbore, a measured depth of the wellbore, an inclination of the wellbore, an azimuth of the wellbore, a geometric parameter of the drilling system, a geometry of an annulus of the wellbore, a geometry of a drillstring, a fluid property of the drilling fluid, a density of the drilling fluid, a rheology of the drilling fluid, a thermal property for the drilling fluid, a thermal property of the formation, a thermal property of the drillstring, a temperature of a formation in the wellbore, an empirical formula for local pressure loss from a component of the drilling system, operational data obtained during drilling, flow rate, rotation rate (RPM), bit depth, and fluid input temperature (paragraph 0048 & 0053).
As concerns claim 3, Lovorn shows wherein obtaining the measured surface backpressure value of the outlet comprises measuring the value of the surface backpressure with a sensor (40) disposed upstream of the at least one choke (Fig. 1).
As concerns claim 4, Lovorn shows wherein the sensor is selected from the group consisting of a pressure transducer, a pressure gauge, a diaphragm based pressure transducer, and a strain gauge based pressure transducer, an analog device, and an electronic device (paragraph 0024).
As concerns claim 5, Lovorn shows wherein obtaining the measured value of the standpipe pressure of the inlet comprises measuring the value of the standpipe pressure with a sensor (44) disposed in communication with flow of the drilling fluid into the wellbore downstream of the at least one pump (Fig. 1).
As concerns claim 6, Lovorn shows wherein the sensor is selected from the group consisting of a pressure transducer, a pressure gauge, a diaphragm based pressure transducer, and a strain gauge based pressure transducer, an analog device, and an electronic device (paragraph 0025).
As concerns claim 7, Lovorn shows wherein determining the estimated value of the standpipe pressure of the inlet based on the hydraulics model and the measured surface backpressure value comprises integrating a pressure profile of the hydraulics model from the measured surface backpressure of the outlet to the inlet (paragraph 0060-0077).
As concerns claim 8, Lovorn shows wherein integrating the pressure profile of the hydraulics model from the measured surface backpressure of the outlet to the inlet comprises: determining an estimated bottom hole pressure by integrating the pressure profile from the measured surface backpressure value down an annulus of the wellbore to a bottom hole assembly of a drillstring of the drilling system disposed in the wellbore; and determining the estimated standpipe pressure value by integrating the pressure 
As concerns claim 9, Lovorn shows wherein determining the estimated value of the standpipe pressure of the inlet comprises calculating the estimated standpipe pressure value as a sum of the measured surface backpressure value, a U-tube pressure loss, and a friction pressure loss (paragraph 0060-0077).
As concerns claim 10, Lovorn shows wherein the U-tube pressure loss comprises a difference in first hydrostatic pressure in an annulus of the wellbore and second hydrostatic pressure in a drillstring of the drilling system (paragraph 0060-0077).
As concerns claim 11, Lovorn shows wherein the friction pressure loss comprises a value of distributed friction and a value of any local pressure loss from one or more components of the drilling system (paragraph 0060-0077).
As concerns claim 12, Lovorn shows wherein correcting the pressure loss in the hydraulics model based on the difference between the measured standpipe pressure value and the estimated standpipe pressure value comprises calibrating a friction factor of the pressure loss in the hydraulics model by iteratively incrementing the friction factor at least until the estimated standpipe pressure value matches the measured standpipe pressure value within a threshold (paragraph 0060-0077).
As concerns claim 13, Lovorn shows determining a factor of the pressure loss due to rotational friction in an annulus of the wellbore by refining rheology characteristics of the drilling fluid when a drillstring is not being rotated (paragraph 0060-0077).
As concerns claim 14, Lovorn shows obtaining a measured value (60) of pressure-while-drilling indicative of bottom hole pressure at a bottom hole assembly of the drillstring (Fig. 1); determining an estimated value (148; paragraph 0060) of bottom hole pressure at the bottom hole assembly based on the hydraulics model and the measured bottom hole pressure value (Fig. 2); and correcting the pressure loss in the hydraulics model based on another difference between the measured bottom hole pressure and the estimated bottom hole pressure (paragraph 0060-0077).
As concerns claim 15, Lovorn shows wherein adjusting the parameter in the drilling system comprises adjusting the at least one choke in communication with the drilling fluid from the wellbore (Fig. 2; paragraph 0057 & 0058).
As concerns claim 16, Lovorn shows wherein adjusting the parameter comprises adjusting a flow rate or a pressure of flow of the drilling fluid out of the wellbore using the at least one choke (Fig. 2; paragraph 0057 & 0058).
As concerns claim 17, Lovorn shows wherein adjusting the parameter in the drilling system comprises adjusting at least one of: a flow rate of the drilling fluid out of the wellbore using the at least one choke, a pressure of flow of the drilling fluid out of the wellbore using the at least one choke, a current surface backpressure in the wellbore, a mass flow rate of the drilling fluid out of the wellbore, a pressure during make-up of a drillpipe connection while drilling with the drilling system, a pressure during a loss detected while drilling with the drilling system, or flow during a kick detected while drilling with the drilling system (Fig. 2; paragraph 0057 & 0058).
As concerns claim 18, Lovorn shows where obtaining the measured value of the parameter in the drilling system comprises: determining outflow (58, 67) of the drilling 
As concerns claim 19, Lovorn shows wherein determining the outflow of the drilling fluid from the wellbore comprise measuring the outflow with a flowmeter (58, 67) in communication with the outflow (Fig. 1 & 2); and wherein determining the inflow of the drilling fluid into the wellbore comprise measuring the inflow with a flowmeter (66) in communication with the inflow (Fig. 1 & 2).
As concerns claim 20, Lovorn shows a programmable storage device having program instructions stored thereon for causing a control device (96) to perform a method of drilling a wellbore with drilling fluid using the drilling system (Fig. 2).
As concerns claim 21, Lovorn shows a system (10) for drilling a wellbore with drilling fluid, the system comprising at least one pump (68) disposed at an inlet of the system and operable to pump the drilling fluid into the wellbore (12) when drilling the wellbore with the drilling system (Fig. 1); at least one choke (34) disposed at an outlet of the system and operable to adjust flow of the drilling fluid from the wellbore when drilling the wellbore with the drilling system (Fig. 1); storage storing a hydraulics model (92) of the drilling system drilling the wellbore (Fig. 2); a first sensor (40) configured to measure a value of surface backpressure upstream of the at least one choke (Fig. 1 & 2); a second sensor (44) configured to measure a value of standpipe pressure downstream of the at least one pump (Fig. 1 & 2); and a programmable control device (96) communicatively coupled to the storage, the first sensor, and the second sensor, the device configured to: obtain a measured value (40) of surface backpressure from the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rasmus et al. (2013/047696), Belcher et al. (EP 1898044), Maurer et al. (“Development and Testing of Underbalanced Drilling .
For full explanation of rejection of claims 1-21, see written opinion of the international searching authority.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that Lovorn fails to teach or suggest determining an estimated value of standpipe pressure of the inlet based on the hydraulics model and the measured surface backpressure value, and correcting pressure loss in the hydraulics model based on a difference between the measured standpipe pressure and the estimated standpipe pressure, the examiner respectfully disagrees.  Lovorn discloses that there is a continual two-way transfer of data and information between the hydraulics model (92) and the data acquisition and control interface (94), and the data acquisition and control interface operates to maintain a substantially continuous flow of real-time data from the sensors (44, 40) to the hydraulics model, so that the hydraulics model has the information needed to adapt to changing circumstances and to update the desired annulus pressure (paragraph 0054).  Lovorn further discloses that the control system (90) includes a predictive device (148) and a data validator (150), wherein the predictive device uses one or more neural network models for predicting various well parameters, which include outputs of any of the sensors (44), and any well parameter and any combination of well parameters, may be predicted by the predictive device (paragraph 0060).  Lovorn additionally discloses that the predictive device (148) is trained by inputting present and past actual values for .
Applicant did not respond to the rejection in view of Rasmus (2013/047696), Belcher (EP 1898044), Maurer et al. (“Development and Testing of Underbalanced Drilling Products”, Internet Citation, 1 July 2001), and Lovorn (2013/0133948) either alone or in combination thereof.  Applicant should submit arguments pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679